DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 23 June 2022.  Claim 1 is currently amended.  Claims 1-9 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0301744, hereinafter Fukumine in view of U.S. Pre-Grant Publication No. 2017/0012280, hereinafter Ueda and U.S. Pre-Grant Publication No. 2018/0342711, hereinafter Asai. 
Regarding claim 1, Fukumine teaches a negative electrode mass for a rechargeable battery. 
The negative electrode mass comprises a water-soluble binder, a polymer particle binder and a negative active material (paragraphs [0050, 0185, 0191, 0201]). 
Fukumine teaches that the negative active material includes a graphite material, including carbon-coated graphite (paragraphs [0191, 0196, 0197]).
Fukumine teaches that the water-soluble binder may be an acrylic polymer which is a poly(meth)acrylic acid polymer including acrylic acid or methacrylic acid monomers (paragraph [0165]). Both acrylic acid and methacrylic acid are carboxyl group-containing acrylic monomers. 
Fukumine teaches that the water-soluble binder is included at 0.1-10 parts by mass relative to 100 parts by mass of the active material and the polymer particle binder is included at 0.1-100 parts by mass relative to 100 parts by mass of the active material (paragraph [0201]). 
Fukumine fails to: 1) explicitly teach two types of graphite particles and a prescribed interplanar spacing of the first graphite particles; and 2) teach that the water-soluble polymer includes a copolymer of the carboxyl group-containing monomer and a water-soluble acrylic acid monomer, the water-soluble acrylic acid monomer being present at the claimed concentration and the water-soluble polymer having the claimed viscosity property.
Regarding 1), Ueda teaches a negative active material which includes two types of graphite (paragraph [0278]). A first graphite has an interplanar spacing of the 002 plane determined by XRD of 0.335 nm to 0.337 nm (paragraph [0069, 0193]). The second type of graphite is a carbonaceous material-coated graphite (paragraph [0278]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Ueda’s negative active material in Fukumine’s battery without undue experimentation and with a reasonable expectation of success.
Regarding 2), it is known in the art to form water-soluble acrylic copolymers of carboxyl group-containing monomers and a water-soluble acrylic acid monomer – see, e.g. Asai. The Asai reference is commonly owned with Fukumine and teaches a water-soluble acrylic copolymer including an ethylenically unsaturated carboxylic acid monomer. The ethylenically unsaturated carboxylic acid monomer is a carboxyl group-containing monomer and may be acrylic acid, methacrylic acid, maleic acid or methyl maleic acid (“mono methyl maleic acid”) (paragraphs [0069, 0070, 0081, 0084, 0085]).
The water-soluble acrylic copolymer further includes additional acrylic acid monomers, such as ethyl acrylate and the like (paragraph [0088]). Ethyl acrylate is water-soluble. Asai teaches that this additional monomer may be present at a concentration of 15 wt% to 70 wt% (paragraph [0089]).
Asai teaches that the viscosity at 25 °C of an aqueous solution of 1 wt% of water-soluble acrylic copolymer is in the range is 3.00 Pa·s to 7.00 Pa·s (paragraph [0067]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Asai’s water soluble polymer as the water soluble polymer of Fukumine’s negative electrode material mass without undue experimentation and with a reasonable expectation of success.
The optimum ranges for the concentration of the water-soluble acrylic monomer in the water-soluble acrylic copolymer, the concentrations of the water-soluble polymer binder, the polymer particle binder and the negative active material and the 002 plane spacing of Fukumine as modified by Ueda and Asai overlap the instant application's corresponding optimum ranges.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Fukumine as modified by Ueda and Asai discloses the claimed invention except for the exact optimum ranges for the concentration of the water-soluble acrylic monomer in the water-soluble acrylic copolymer, the concentrations of the water-soluble polymer binder, the polymer particle binder and the negative active material and the 002 plane spacing in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Fukumine as modified by Ueda teaches that the first graphite particles are present at a preferred concentration of 2.5% by weight to 85% by weight based on the mixture of the first and second graphite particles (Ueda’s paragraph [0280]). 
The optimum range for the concentration of the first graphite particles of Fukumine as modified by Ueda overlaps the instant application's optimum range of 15 wt% to less than 100 wt%. It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Fukumine as modified by Ueda and Asai discloses the claimed invention except for the exact optimum range for the concentration of the first graphite particles in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 3, Fukumine as modified by Ueda teaches that the R value of the first graphite particles is in the range 0.1 to 0.35 (Ueda’s paragraph [0197]). The R value is the ratio of the peak intensity in the vicinity of 1360 cm-1 to the peak intensity in the vicinity of 1580 cm-1 in a Raman spectrum (Ueda’s paragraph [0197]).
The optimum range for the R value of Fukumine as modified by Ueda overlaps the instant application's optimum range of 0.01 to 0.2.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Fukumine as modified by Ueda and Asaid discloses the claimed invention except for the exact optimum range of the R value in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
 Regarding claim 4, Fukumine as modified by Ueda teaches that the average particle diameter D50 of the first graphite particles is in the range 5 µm to 30 µm (Ueda’s paragraphs [0058, 0195]).
Regarding claim 6, Fukumine as modified by Ueda and Asai teaches a negative electrode for a rechargeable battery comprising the negative electrode active mass of claim 1.
Regarding claim 7, Fukumine as modified by Ueda teaches the instantly claimed negative active material. It is expected that when compressed to a density of 1.6 g/cm3, it would have the presently claimed degree of orientation property.
Regarding claim 8, Fukumine as modified by Ueda and Asai teaches a rechargeable battery including the negative electrode of claim 7 (Fukumine’s paragraph [0229]).
Regarding claim 9, Fukumine as modified by Ueda teaches that the first graphite particles are present at a preferred concentration of 2.5% by weight to 85% by weight based on the mixture of the first and second graphite particles (Ueda’s paragraph [0280]). 
The optimum range for the weight ratio of first to second graphite particles of Fukumine as modified by Ueda overlaps the instant application's optimum range of 30:70 to 50:50. It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Fukumine as modified by Ueda and Asaid discloses the claimed invention except for the exact optimum range of the weight ratio of first to second graphite particles in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0301744, hereinafter Fukumine in view of U.S. Pre-Grant Publication No. 2017/0012280, hereinafter Ueda and U.S. Pre-Grant Publication No. 2018/0342711, hereinafter Asai as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2017/0110729, hereinafter Tsuchiya.
Regarding claim 5, Fukumine as modified by Ueda teaches first graphite particles. Fukumine as modified by Ueda teaches that the first graphite particles include voids/pores (paragraph [0203]).
Fukumine as modified by Ueda fail to teach a pore diameter.
Tsuchiya teaches graphite as negative active material for a lithium ion battery. Tsuchiya teaches that the graphite has a pore diameter of 0.1 µm to 8 µm and a pore volume of 0.2 to 1.0 cc/g (paragraph [0069]). Tsuchiya teaches that this pore diameter optimizes electrolyte access to the active material.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that the graphite in the combination of Fukumine and Ueda has the porosity and pore volume as taught by Tsuchiya for the purpose of optimizing electrolyte access to the active material. 
The optimum range for the pore diameter and pore volume of Fukumine as modified by Ueda and Tsuchiya overlaps the instant application's optimum range of greater than 3 µm and less than 0.7 cc/g respectively.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Fukumine as modified by Ueda, Asai and Tsuchiya discloses the claimed invention except for the exact optimum range of the pore diameter and pore volume in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented combination of the Fukumine, Ueda and Asai references was found to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724